Title: To Thomas Jefferson from John Stokely, 15 November 1807
From: Stokely, John
To: Jefferson, Thomas


                                                
                            Sir,	
                            George Town November 15th 1807
                        

                        Seeing the British nation Grasping at every thing like Wealth or Power regardless of Justice Honor or Humanity, is it not feasible to Suppose the expedition now Going on from England is aim’d at N. Orleans They are not cerimonous these days as appears about matters of this kind. They must know that the Possession of New Orleans would Possess them of all our Sugar Plantations as well as many other valuable things Above all a Very commanding Position for Mischief where they could display alurements to the Western People of these States, Who notwithstanding their attachment to our Government might & I believe would by a combination of Intrust, necesity and disafection be Impeled to Joyn the British If they should Possess themselves of orleans—This Possession would facilitate their Interprise against the Spanish Provinces it would furnish Men & Provisions for envading Mexico. And Should they then Chose to turn their attention towards the United States they Probably might very much Injure the Southern States by combining with negroes & Tories and annoying the northern States at the Same time by attacking their Seaport Towns in Every quarter by their Navy, for they durst not Land troops northwardly unless in their own Provinces for in my Opinion they would prencipally desert,—I however must Say I know but little about our National Affairs. but Sir It does appear to me that Precautions are necessary at this crisis and that the loss of New Orleans would be the loss of the Western Country, & that it might give a Mortal Wound to the United States. I do hope Precautions are already taken & that they will forthwith be made Effectual, as Slow Policy Strenthens danger, for preventing Incursions of this kind—And Sir although I myself nor any of the Batalion which I have the Honor to Command have  yet offered our Services to the Public. I am at all times but more Especially at this time ready to turn out, and Doubt not but many of my fellow Citizens will turn out on the Shortest notice for to protect the Port of Orleans against any Nation whatever Though I am Sorry to Say my neighbours in General have not a high faith in our Commander at that place. I am Sir your obdient Servant
                        
                            John Stokely
                     
                     of Wood County Virga.
                        
                    
                     P.S. If I can fulfil any Imediate command Westerly, I shall do it with pleasure, conserning the Premises. Mr Morrow from Virginia In Congress can point me out—
                                          
                  
                            
                            J.S.
                        
               